   Case 1:20-cv-11421-DPW-BMS-PBS Document 18 Filed 09/30/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

_____________________________________
                                        )
HAITIAN-AMERICANS UNITED, INC., )
BRAZILIAN WORKER CENTER,                )
CHELSEA COLLABORATIVE, INC. and )
CENTRO PRESENTE,                        )
                                        )
                       Plaintiffs,      )
                                        )
v.                                      )           Case No. 20-11421-DPW-BMS-PBS
                                        )
DONALD J. TRUMP, President of the       )
United States in his Official Capacity, )
UNITED STATES DEPARTMENT OF             )
COMMERCE, UNITED STATES                 )
BUREAU OF THE CENSUS, STEVEN            )
DILLINGHAM, Director of the U.S.        )
Census Bureau in his Official Capacity, )
and WILBUR ROSS, Secretary of the       )
Department of Commerce in his Official  )
Capacity,                               )
                                        )
                       Defendants.      )
____________________________________)

            PLAINTIFFS’ MOTION FOR LIMITED EXPEDITED DISCOVERY

       Pursuant to Rules 26(d)(1) and 34(b)(2)(A) of the Federal Rules of Civil Procedure, and

Rule 26.2(a) of this Court’s Local Rules, Plaintiffs Haitian-Americans United, Inc., Brazilian

Worker Center, Chelsea Collaborative, Inc. and Centro Presente respectfully request that the

Court allow them to conduct limited expedited discovery in this action. As grounds for this

Motion, Plaintiffs state as follows:

       1.      By their Complaint in this action, Plaintiffs are challenging a Memorandum

issued by President Donald J. Trump on July 21, 2020, titled “Excluding Illegal Aliens from the

Apportionment Base Following the 2020 Census” (the “Memorandum”). Plaintiffs challenge the
   Case 1:20-cv-11421-DPW-BMS-PBS Document 18 Filed 09/30/20 Page 2 of 5



Memorandum on a variety of grounds, including that it purports to exclude undocumented

immigrants from the basis for congressional apportionment in violation of the U.S. Constitution

and the Census Act.

       2.      Plaintiffs require expedited discovery for two reasons: (a) so that a decision on the

merits of their case can be reached as soon as possible and before the conclusion of the census at

the end of October 2020, to avoid an undercount of the communities Plaintiffs serve which

cannot later be remedied; and (b) to counter the Defendants’ argument—made in every motion to

dismiss filed in every case challenging the July 21 Memorandum, and which Plaintiffs anticipate

will be raised here—that Plaintiffs lack standing to raise their apportionment injury and that their

asserted claims are not ripe for judicial determination.

       3.      The discovery that Plaintiffs are seeking—a set of ten document requests, and a

Rule 30(b)(6) deposition of Defendant United States Bureau of the Census (the “Census

Bureau”) on four topics—is narrowly tailored and not unreasonably burdensome. (Copies of the

proposed document requests and Rule 30(b)(6) deposition notice are attached to this Motion at

Exhibits 1 and 2.)

       4.      In light of the exigency of the claims asserted in this action—exigency created by

Defendants’ own decision to issue the July 21 Memorandum months after the census had begun

and to attempt to cut the enumeration period short—and the absence of any undue burden on

Defendants, Plaintiffs’ motion for targeted, expedited discovery should be granted.

       In further support of this Motion, Plaintiffs refer the Court to their Memorandum in

Support of Plaintiffs’ Motion for Limited Expedited Discovery and the Affidavit of Lauren

Alexa Sampson, both of which Plaintiffs have filed with this Motion.




                                                 2
   Case 1:20-cv-11421-DPW-BMS-PBS Document 18 Filed 09/30/20 Page 3 of 5



       WHEREFORE, Plaintiffs respectfully request that the Court (i) grant this Motion, (ii)

allow Plaintiffs immediately to serve on Defendants a set of document requests and a notice of

deposition pursuant to Rule 30(b)(6), in the form attached to this Motion at Exhibits 1 and 2, (iii)

require the Defendants to serve their responses to Plaintiffs document requests, and to produce

the documents responsive to those requests, on or before October 14, 2020, (iv) require that the

Census Bureau appear, through its designee(s) pursuant to Rule 30(b)(6), for a deposition on the

topics set forth in the notice of deposition attached to this Motion at Exhibit 2, on October 16,

2020, and (iv) grant Plaintiffs such other and further relief as the Court deems just.

                                              Respectfully submitted,

                                              HAITIAN-AMERICANS UNITED, INC.,
                                              BRAZILIAN WORKER CENTER,
                                              CHELSEA COLLABORATIVE, INC., and
                                              CENTRO PRESENTE

                                              By their attorneys,

                                              /s/ Patrick M. Curran, Jr.
                                              Neil V. McKittrick (BBO #551386)
                                              Patrick M. Curran, Jr. (BBO #659322)
                                              Anna B. Rao (BBO #703843)
                                              Ogletree, Deakins, Nash, Smoak
                                              & Stewart, P.C.
                                              One Boston Place, Suite 3220
                                              Boston, MA 02110
                                              Tel: (617) 994-5700
                                              Fax: (617) 994-5701
                                              neil.mckittrick@ogletreedeakins.com
                                              patrick.curran@ogletreedeakins.com
                                              anna.rao@ogletreedeakins.com

                                              Oren Sellstrom (BBO #569045)
                                              Lauren Sampson (BBO #704319)
                                              Lawyers for Civil Rights
                                              61 Batterymarch Street, 5th Floor
                                              Boston, MA 02110
                                              (617) 988-0609
                                              lsampson@lawyersforcivilrights.org
Dated: September 30, 2020

                                                 3
   Case 1:20-cv-11421-DPW-BMS-PBS Document 18 Filed 09/30/20 Page 4 of 5



                        Certification Pursuant to Local Rule 7.1(a)(2)

        I hereby certify that on September 29, 2020, at 1:00 p.m., counsel of record for Plaintiffs
and Defendants conferred by telephone in a reasonable and good faith effort to resolve or narrow
the issues raised by this Motion to the greatest extent possible. On September 30, 2020, counsel
for Defendants advised Plaintiffs’ counsel by e-mail that Defendants oppose the relief requested
in this Motion.

                                                             /s/ Patrick M. Curran, Jr.
                                                             Patrick M. Curran, Jr.




                                                 4
   Case 1:20-cv-11421-DPW-BMS-PBS Document 18 Filed 09/30/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 30, 2020, the within document filed through the
CM/ECF system will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing, and paper copies will be sent by mail to those indicated as non-
registered participants on September 30, 2020.



                                             /s/Patrick M. Curran, Jr.
                                             Patrick M. Curran, Jr.


                                                                                          42243729.1




                                                5
